 1
 2
 3
 4
 5
 6
 7                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 8                                             AT SEATTLE
 9
10       AMANA GLOBAL COMPANY, a sole                           Case No. C21-637-RSM
         proprietorship company, and HAFID
11       TAHROUI, an individual,                                ORDER DENYING MOTION FOR
                                                                TEMPORARY RESTRAINING ORDER
12                     Plaintiffs,
13
                            v.
14
         KING COUNTY, et al.,
15
16                     Defendants.

17            This matter comes before the Court on pro se Plaintiffs’ Motion for Temporary
18
     Restraining Order (“TRO”). Dkt #2. Plaintiffs, a sole proprietorship company, Amana Global,
19
     and the owner Hafid Tahroui, were recently evicted from a commercial property by their
20
     landlord, King County. Plaintiffs now move to stop enforcement of legal action in state court
21
22   and to enjoin King County from removing millions of dollars in equipment and other personal

23   property from the premises. Dkt. #2 at 8–9. King County has filed a response brief. Dkt. #12.
24
     Plaintiffs filed a supplemental declaration, Dkt. #10, and a reply brief, Dkt. #15.1
25
26
27
     1
       Supplemental declarations are not permitted absent leave of the Court. This declaration contains argument and
28   reads more like a brief. Reply briefs to TRO motions are also not permitted. LCR 65(b)(5). The Court has
     nevertheless reviewed these filings and finds that they do not materially alter the analysis of this Order.


     ORDER DENYING MOTION FOR TEMPORARY RESTRAINING ORDER - 1
                This case has a lengthy factual and procedural history. Because the parties are familiar
 1
 2   with this history, being involved in prior state court litigation, this Order will focus only on the

 3   facts necessary to resolve the instant Motion.
 4
                Back in 2016, King County purchased the real property and warehouse located at 22230
 5
     Russell Road in Kent, Washington. Dkt. #14 (“Baldi Decl.”), ¶ 3. The County purchased this
 6
 7   property for the completion of the Lower Russell Levee Setback flood protection project (the

 8   “Project”). Id. at ¶ 4. The County was able to successfully relocate all of the commercial
 9   tenants except for Defendant Amana Global Company.2 Id. at ¶ 5. Relocation agents met with
10
     Defendant Tahraoui in 2016, 2017, and 2018 to negotiate for the removal of his company’s
11
     extensive personal property. Id. at ¶ 6. These negotiations failed.
12
13              On July 24, 2018, King County filed a petition with King County Superior Court to

14   condemn Mr. Tahraoui’s leasehold. Dkt. #13-1. On November 12, 2019, that Court entered a
15   Final Judgment, Decree of Appropriation and Order of Disbursement which terminated
16
     Tahraoui’s lease. Dkt. #13-2.
17
                King County still attempted to relocate Plaintiffs’ personal property at the County’s
18
19   expense. Baldi Decl., ¶ 7. The parties failed to reach an agreement, and the County filed an

20   unlawful detainer action to evict Plaintiffs in January 2020. Further negotiations put the
21
     unlawful detainer action on hold. Id. at ¶¶ 8–9. Mr. Tahraoui began to plan a move to
22
     Chehalis, Washington. Dkt. #3 (“Tahraoui Decl.”), ¶ 8. He leased a warehouse there on
23
24   August 1, 2020. Id. He states he has spent “over $80,000 on site improvement to make it

25   ready for the relocation,” and that “[f]or the last seven months substantial progress has been
26   made to relocate my business and now we are at the last phase in getting the relocation
27
     completed.” Id. at ¶¶ 13 – 14. However, he also states via declaration that “the relocation of
28
     2
         Amana Global specializes in retail and wholesale industrial equipment and supply. See Dkt. #1 at 3.


     ORDER DENYING MOTION FOR TEMPORARY RESTRAINING ORDER - 2
     my business… costing over $1.5 million and will take 5 to 6 months to complete.” Id. at ¶ 12.
 1
 2   The Court notes that the warehouse in Chehalis was leased over nine months ago.

 3           With Mr. Tahraoui still not vacating the premises by February 2021, King County filed
 4
     a Motion to Show Cause requesting the issuance of a Writ of Restitution in King County
 5
     Superior Court.    On March 12, 2021, King County Superior Court Commissioner Mark
 6
 7   Hillman granted King County’s Motion for an Order authorizing the issuance of a Writ of

 8   Restitution. Dkt #13-3. After a nearly two-month stay of further execution of the Writ of
 9   Restitution, the stay was lifted and Tahraoui was personally evicted on May 10, 2021.
10
             On May 11, 2021, King County sent a letter to Mr. Tahraoui with a plan to provide
11
     relocation benefits and to move the extensive personal property at issue to the new warehouse.
12
13   Dkt. #13-4. The later also stated:

14                  Finally, during yesterday’s ex parte hearing you mentioned that
                    you have personal items at the warehouse, including a computer.
15                  As a courtesy, if you provide a clear list of a few (no more than 10
16                  items), including the location of said items with specificity
                    sufficient to allow County staff to identify and locate the items, the
17                  County will arrange for a time and place for you to retrieve them,
                    documented by receipt.
18
19   Id. at 3.

20           Typically, to succeed on a TRO motion the moving party must show: (1) a likelihood of
21
     success on the merits; (2) a likelihood of irreparable harm to the moving party in the absence of
22
     preliminary relief; (3) that a balance of equities tips in the favor of the moving party; and (4)
23
24   that an injunction is in the public interest. Winter v. Natural Res. Def. Council, Inc., 555 U.S.

25   7, 20, 129 S. Ct. 365, 172 L. Ed. 2d 249 (2008). The Ninth Circuit employs a “sliding scale”
26   approach, according to which these elements are balanced, “so that a stronger showing of one
27
     element may offset a weaker showing of another.” Alliance for the Wild Rockies v. Cottrell,
28



     ORDER DENYING MOTION FOR TEMPORARY RESTRAINING ORDER - 3
     632 F.3d 1127, 1131 (9th Cir. 2011). However, the moving party must still make at least some
 1
 2   showing that there is a likelihood of irreparable injury and that the injunction is in the public

 3   interest. Id. at 1135. TRO motions in this district are limited to 24 pages. LCR 7(e)(3).
 4
             The Court has reviewed Plaintiff’s 32-page Motion and is primarily concerned with the
 5
     showing of irreparable harm. Irreparable harm is the reason for filing a TRO motion as
 6
 7   opposed to obtaining relief in the normal course of litigation. Plaintiffs devote most of their

 8   over-length Motion to the complex procedural history of this case, with many tangential
 9   arguments about the legality of King County’s actions in state court and beyond. Very little is
10
     said of irreparable harm; only one page is expressly devoted to proving this element. Plaintiffs
11
     contend, “the County is moving quickly to dispose of Plaintiff’s property… unless the Court
12
13   intervenes immediately and stop further irreparable harm.” Dkt. #2 at 33. Plaintiffs assert this

14   property “will be disposed and gone forever without any legal remedy because the writ is a
15   lawful order even if overturned on appeal.” Id. Plaintiffs accuse the County of continuing to
16
     “ignore” that they are entitled to relocation assistance. Id. Plaintiffs cast the current situation
17
     of being “locked out and deprived of his property” as irreparable harm. Plaintiffs appear to
18
19   make the argument that the County is looking to sell off the property quickly so that relocation

20   assistance is no longer necessary, and that this would constitute another kind of irreparable
21
     harm.
22
             In Response, King County states that it “has steadfastly committed to relocating
23
24   Tahraoui’s personal property to the warehouse in Chehalis,” but that even if the accusation that

25   it is trying to sell off the property were true, such would not cause irreparable harm because
26   Mr. Tahraoui could simply be compensated for his loss. Dkt. #12 at 8.
27
28



     ORDER DENYING MOTION FOR TEMPORARY RESTRAINING ORDER - 4
            The Court agrees. The remaining personal property appears to be industrial equipment
 1
 2   and commercial in nature, i.e. fungible goods. If this equipment is sold, Mr. Tahraoui can seek

 3   compensation later if legally permitted. If the equipment is relocated, as King County says it
 4
     will be, there will be no injury. Even if the sale of the equipment were to somehow prejudice
 5
     Mr. Tahraoui’s ability to seek relocation assistance, he has failed to demonstrate that future
 6
 7   assistance could not be calculated and reimbursed at the end of this or some other legal action.

 8   The record appears to show Mr. Tahraoui is making these arguments as a further stalling tactic
 9   rather than being genuinely concerned with irreparable harm.
10
            Plaintiffs make a point to compare this situation to an individual being evicted from his
11
     primary residence. See Dkt. #2 at 8 (“The Plaintiff is in a like [sic] homeless situation…”);
12
13   Tahraoui Decl. at ¶ 7 (“The County has seized all my business assets and inventory and I am

14   dispossessed of everything I own…”); Dkt. #15 at 5 (“Courts across the country have held that
15   eviction is an irreparable harm.”). However, being “evicted and locked out of my business,”
16
     Tahraoui Decl. at ¶ 6, is not the same thing as being evicted from one’s primary residence.
17
     Other than Plaintiffs’ use of the word “homeless,” the Court has no reason to believe that Mr.
18
19   Tahraoui, the owner of a million-dollar business, is currently without a residence. Elsewhere in

20   his declaration he describes the difficulty of relocating to Chehalis because it would “require
21
     almost 3 to 4 hours around [sic] trip drive to get to my work every day.” Tahraoui Decl. at ¶
22
     48. This implies that he has a separate home closer to his current warehouse. To the extent
23
24   that Mr. Tahraoui has been forcibly separated from personal items, such as his computer or

25   files, the record shows Defendants have offered to retrieve these and deliver them to Plaintiffs.
26   The Court believes future negotiations could easily resolve the issue of personal items left on
27
     the property without Court action.
28



     ORDER DENYING MOTION FOR TEMPORARY RESTRAINING ORDER - 5
               Given all of the above, the Court finds that Plaintiffs have failed to show irreparable
 1
 2   harm, and the Court need not examine the other factors above to find that this Motion can be

 3   denied.
 4
               The Court notes it has concerns about subject matter jurisdiction in this action and
 5
     questions whether it should not otherwise defer to ongoing state court proceedings. Plaintiffs’
 6
 7   Motion speaks of pending state court action, Dkt. #2 at 10, and King County argues that Mr.

 8   Tahraoui intends to file an appeal, Dkt. #12 at 5. The Court cautions the parties against
 9   pursuing parallel claims in state and federal court and advises that it may need further briefing
10
     on these issues as the case proceeds.
11
               Having considered the briefing and the remainder of the record, the Court hereby finds
12
13   and ORDERS that Plaintiffs’ Motion for Temporary Restraining Order, Dkt. #2, is DENIED.

14
15             DATED this 18th day of May, 2021.
16
17
18
19
20
                                                   A
                                                   RICARDO S. MARTINEZ
21                                                 CHIEF UNITED STATES DISTRICT JUDGE

22
23
24
25
26
27
28



     ORDER DENYING MOTION FOR TEMPORARY RESTRAINING ORDER - 6
